Citation Nr: 0822460	
Decision Date: 07/09/08    Archive Date: 07/14/08

DOCKET NO.  06-34 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an effective date earlier than January 31, 
2003, for the grant of service connection for right ear 
hearing loss.

2.  Entitlement to an effective date earlier than August 31, 
2005, for the grant of service connection for tinnitus.

3.  Entitlement to a rating in excess of 10 percent for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran had verified active duty service from October 
1962 to August 1965.  This case comes before the Board of 
Veterans' Appeals (Board) on appeal from March 2004, January 
2006 and March 2006 rating decisions issued by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York, which, respectively, denied entitlement an increased 
rating for left ear hearing loss, granted entitlement to 
service connection for right ear hearing loss with an initial 
10 percent rating, effective January 31, 2003, and granted 
entitlement to service connection for tinnitus with an 
initial 10 percent rating, effective August 31, 2005.  

In December 2005 and May 2006, the veteran provided testimony 
before hearing officers at the Buffalo RO.  Transcript of 
these hearings are of record.

On the veteran's November 2006 substantive appeal, he 
indicated that he desired a hearing before a Veterans Law 
Judge (VLJ) at the RO.  A day later, the veteran submitted a 
hearing clarification form where he requested a 
videoconference hearing at the RO.  In September 2007, VA 
received a letter from the veteran's congressman stating that 
the veteran did not want a videoconference hearing, and 
instead wanted his case forwarded to the Board immediately.  
The hearing request is deemed withdrawn.

The Board has granted a motion to advance this case on its 
docket.  


FINDINGS OF FACT

1.  On January 23, 1996, the veteran submitted claims for 
entitlement to service connection for bilateral hearing loss 
and tinnitus to the RO.

2.  The RO denied the claims for entitlement to service 
connection for right ear hearing loss and tinnitus in a July 
1996 rating decision.

3.  Entitlement to service connection for right ear hearing 
loss and tinnitus arose prior to July 1996.

4.  The RO mailed notice of the July 1996 denial of the 
veteran's claims on July 26, 1996; the notice of denial was 
not addressed with the veteran's address of record and failed 
to inform him of his appellate rights with regard to the 
denial.  

5.  The veteran has Level III hearing in the right ear and 
Level IX hearing in the left ear.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date of January 23, 1996, 
for a grant of service connection for hearing loss of the 
right ear have been met.  38 U.S.C.A. § 5110 (West 2002 & 
Supp 2008); 38 C.F.R. §§ 3.400, 20.1103 (2007).

2.  The criteria for an effective date of January 23, 1996, 
for a grant of service connection for tinnitus have been met.  
38 U.S.C.A. § 5110; 38 C.F.R. §§ 3.400, 20.1103.

3.  The schedular criteria for a 20 percent rating, but not 
higher, for bilateral hearing loss have been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, Tables VI, 
VIA and VII, Diagnostic Code 6100; 4.86 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008) redefined VA's duty to assist the veteran 
in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

The claim arises from disagreement with the initial rating 
following the grant of service connection.  The courts have 
held that once service connection is granted the claim is 
substantiated, additional VCAA notice is not required; and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

The United States Court of Appeals for Veterans Claims 
(Court) has elaborated that filing a notice of disagreement 
begins the appellate process, and any remaining concerns 
regarding evidence necessary to establish a more favorable 
decision with respect to downstream elements are 
appropriately addressed under the notice provisions of 38 
U.S.C. §§ 5104 and 7105 . See Hartman v. Nicholson, 483 F.3d 
1311 (Fed.Cir.2007) .  Where a claim has been substantiated 
after the enactment of the VCAA, the appellant bears the 
burden of demonstrating any prejudice from defective VCAA 
notice with respect to the downstream elements. See Dunlap, 
21 Vet. App. at 119 .Goodwin v. Peake, No. 05-0876 (Fed. Cir. 
May 19, 2008)  

There has been no allegation of error with regard to the 
effective date issues on appeal.  Accordingly, no further 
VCAA notice is required on these issues.

With regard to the increased rating claim, under the VCAA, VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 
112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

In letters issued in October 2005 and March 2006, subsequent 
to the initial adjudication of the claims, the RO notified 
the veteran of the evidence needed to substantiate his claim 
for an increased rating.  The letters also satisfied the 
second and third elements of the duty to notify by informing 
the veteran that VA would try to obtain medical records, 
employment records, or records held by other Federal 
agencies, but that he was nevertheless responsible for 
providing any necessary releases and enough information about 
the records to enable VA to request them from the person or 
agency that had them.

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  In any event, 
the October 2005 VCAA letter contained a notation that the 
veteran should submit any evidence in his possession 
pertinent to the claims on appeal.

The veteran has substantiated his status as a veteran.  He 
was notified of all other elements of the Dingess notice, 
including the disability-rating and effective-date elements 
of the claims, by the March 2006 letter.  

The Board observes that this case is also affected by 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  In this 
decision, the Court found that, at a minimum, adequate VCAA 
notice in increased rating cases requires: (1) that VA notify 
the claimant that, to substantiate such a claim, the claimant 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  

The October 2005 letter told the veteran that to substantiate 
his claim for an increased rating, he should submit evidence 
showing that the disability had worsened.  The March 2006 
letter told him that he could substantiate the claim with 
evidence of the impact of the disability on work.  

He was not specifically advised that he could substantiate 
the claim with evidence of its impact on his daily 
activities.  

Any notice error will be presumed prejudicial unless VA can 
show that the error did not affect the essential fairness of 
the adjudication and persuade the Court that the purpose of 
the notice was not frustrated, for example by demonstrating 
"(1) that any defect was cured by actual knowledge on the 
part of the claimant, (2) that a reasonable person could be 
expected to understand from the notice what was needed, or 
(3) that a benefit could not have been awarded as a matter of 
law." Sanders v. Nicholson, 487 F.3d 881, 888-9 (Fed. Cir. 
2007), George-Harvey v. Nicholson, 21 Vet. App. 334, 339 
(2007)  .

A procedural or substantive error is prejudicial when the 
error affects a substantial right that a statutory or 
regulatory provision was designed to protect. See McDonough 
Power Equip. v. Greenwood, 464 U.S. 548, 553 (1984). Such an 
error affects the essential fairness of the adjudication. 
Id.; see Parker v. Brown, 9 Vet. App. 476 (1996); see also 
Intercargo Ins. Co. v. United States, 83 F.3d 391 
(Fed.Cir.1996).  Accordingly, if the error does not affect 
the "essential fairness" of the adjudication by preventing 
her meaningful participation in the adjudication of the 
claim, then it is not prejudicial.  McDonough, supra Overton 
v. Nicholson, 20 Vet. App. 427, 435-7 (2006).  Despite the 
timing deficiency with regard to the VCAA notice, she was 
given ample opportunity to provide the necessary evidence to 
support her claim.  She thus, had a meaningful opportunity to 
participate, and was not prejudiced.   

The veteran was specifically notified by the March 2006 
Dingess notification letter that evidence demonstrating the 
effect his disabilities have had on his employment would aid 
in substantiating his claim.   He has not, however, been 
provided notice that evidence showing the effect of his 
disability on his daily life would aid in substantiating his 
claim.  This notice defect does not constitute prejudicial 
error in this case because the veteran demonstrated actual 
knowledge of the need for evidence of the impact of his 
disabilities on employment and daily life, specifically by 
his hearing testimony in December 2005 and May 2006 and his 
numerous statements provided to VA regarding his hearing 
loss.  In this regard he has contended that the disability 
causes difficulty in understanding words.

The relevant rating criteria for hearing loss, as outlined 
below, provide for disability ratings based on specific 
measurements or test results.  While the veteran has not 
received VCAA notice of the criteria used to rate his 
service-connected hearing loss, The January 2006 statement of 
the case included a discussion of the rating criteria 
utilized in the present case.  While such post adjudication 
notice cannot serve as VCAA notice, Pelegrini II; it should 
have served to advise a reasonable person that the disability 
was rated on the basis of specific test results.  At his 
December 2005 hearing, the veteran indicated an understanding 
of the specific measurements and test results used to 
determine whether his disability had worsened.  He 
specifically referenced his audiogram results and word 
recognitions scores.  The record therefore reflects actual 
knowledge of the evidence necessary to substantiate the 
veteran's claim, namely evidence showing that his disability 
had gotten worse.

The veteran had a meaningful opportunity to participate in 
the adjudication of his claim inasmuch as it was not sent to 
the Board until May 2007.  The veteran had over a year after 
the notice in which to submit evidence, argument and requests 
for hearings.  He in fact did so.

The March 2006 letter provided notice on the third element of 
Vazquez-Flores notice.

Additionally, the VCAA letters provided notice on the fourth 
element of Vazquez-Flores notice by providing examples of 
evidence the veteran could submit or ask VA to assist in 
obtaining.

Although the notice was provided after the initial denial of 
the claim, the veteran had a reasonable opportunity to 
participate in the adjudication of his claims, inasmuch as it 
remained pending for years after the rating decision and SOC.  
The veteran was accordingly made aware of the requirements 
for increased evaluations pursuant to Vazquez-Flores.



The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the veteran, 
including service medical records, records from various 
federal agencies, and private medical records.  Additionally, 
the veteran was provided proper VA examinations in response 
to his claims. 

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.


Effective Date Claims

Legal Criteria

Generally, the effective date of an award of disability 
compensation based on an original claim or a claim to reopen 
is the date of receipt of the claim, or the date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400 (2007).  The 
effective date of an award of compensation based on direct 
service connection is the date following separation from 
service, if the claim is received within one year of that 
date.  Otherwise, the effective date is the date VA receives 
the claim, or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a), (b)(1) (West 2008); 38 C.F.R. § 
3.400(b)(2) (2007).

With regard to claims to reopen, where the new and material 
evidence that reopened the claim consists of service 
department records (since it is considered these records were 
lost or misplaced), the effective date is to agree with the 
evaluation or date of receipt of the claim on which the prior 
evaluation was made, whichever is later, subject to rules on 
original claims filed within one year after separation from 
service.  38 C.F.R. § 3.400(q)(2) (2007).

There exists a presumption of regularity that VA properly 
discharged its official duty of mailing a copy of a VA 
decision to a claimant's last known address, which may be 
rebutted by the claimant submitting clear evidence of 
irregular or disregarded mailing practices.  Woods v. Gober, 
14 Vet. App. 214, 220 (2000).  

Analysis

The veteran contends that he is entitled to earlier effective 
dates for the grants of service connection for right ear 
hearing loss and tinnitus.  Specifically, he contends that 
the grant of service connection should be effective from 1996 
as he was never provided notification of the prior denial of 
his claims in July 1996.

The veteran initially filed a claim for entitlement to 
service connection for hearing loss and tinnitus on January 
23, 1996.  These claims were denied in a rating decision 
dated July 18, 1996.  A letter notifying the veteran that his 
claims had been denied was mailed on July 26, 1996.  No 
response to the rating decision notification letter was 
received.  The veteran contends that he never received this 
letter as it was mailed to the incorrect address.  

Thereafter, on January 31, 2003, the veteran filed a claim 
for an increased rating for his service-connected left ear 
hearing loss.  On March 24, 2003, the RO interpreted a 
statement from the veteran as an application to reopen a 
claim for entitlement to service connection for right ear 
hearing loss.  In a March 2004 rating decision, the RO found 
that the veteran had not submitted new and material evidence 
to reopen the claim for entitlement to service connection for 
right ear hearing loss.  The veteran initiated an appeal with 
respect to this denial.  

On August 31, 2005, the veterans submitted a statement 
referencing entitlement to service connection for tinnitus.  

In the January 2006 rating decision on appeal, the veteran 
was granted entitlement to service connection for right ear 
hearing loss.  An initial rating of 10 percent was assigned, 
effective January 31, 2003.  Similarly, in the March 2006 
rating decision on appeal, the veteran was granted 
entitlement to service connection for tinnitus, and an 
initial rating of 10 percent was assigned, effective August 
31, 2005.  

The record establishes that the RO issued a July 1996 rating 
decision denying the veteran's initial claims for entitlement 
to service connection for right ear hearing loss and 
tinnitus.  However, it appears that the veteran never 
received notice of this denial as the July 26, 1996, 
notification letter was mailed to the wrong address.  On an 
April 1996 VA examination request form, it is noted that the 
veteran's address had changed  The July 26, 1996, rating 
decision notification letter was initially addressed to the 
veteran at his new address, but this address was scratched 
out and the veteran's old address was written in.  

The obvious confusion regarding the veteran's current mailing 
address on the face of the July 26, 1996, rating decision 
notification letter, coupled with the veteran's credible 
testimony that he never received the letter, constitutes 
clear evidence rebutting the presumption of regularity and 
substantiating the veteran's assertion that this error 
interfered with the proper delivery of the notice.  See Crain 
v. Principi, 17 Vet. App. 182, 189 (2003).  

The mailing error tolled the time period for appealing the 
1996 decision.  The claims for service connection filed on 
January 23, 1996, did not become final.  See 38 U.S.C.A, § 
5104(a) (Secretary to "provide" to each VA-benefits claimant 
timely notice of any VA-benefits adjudication decision 
accompanied by "an explanation of the procedure for obtaining 
review of the decision").  Failure to provide notice of 
appellate rights means that a claim remains open.  See Parham 
v. West, 13 Vet. App. 59 (1999) (per curium) (discussing In 
Mater of Fee Agreement of Cox, 10 Vet. App. 361, 375 (1997), 
vacated on other grounds, 149 F.3rd 1360 (Fed. Cir. 1998) 
(holding affirmed vacated for consideration of facts alleged 
to have occurred after court decision)).

The grants of service connection were premised on findings of 
direct service incurrence.  The evidence in 1996 included 
current medical evidence of hearing loss and tinnitus as 
defined by VA, and the veteran's reports of hearing loss and 
tinnitus since service.  Entitlement to service connection, 
therefore, arose prior to the 1996 claims.

Given the foregoing, the Board concludes that January 23, 
1996, is the appropriate effective date for the grant of 
service connection for right ear hearing loss and tinnitus.  
An effective date earlier than January 23, 1996, is not 
warranted as there is no indication that the veteran filed a 
claim for entitlement to service connection for right ear 
hearing loss or tinnitus prior to that date.

Increased Rating Claim

Factual Background

Entitlement to service connection for left ear hearing loss 
was granted in a July 1996 rating decision with an initial 
noncompensable rating assigned, effective January 10, 1996.  
The veteran's current claim for an increased rating was 
received in January 2003.

As a preliminary matter, the Board notes that the veteran was 
granted service connection for right ear hearing loss in a 
January 2006 rating decision.  An initial rating of 10 
percent was assigned, effective January 31, 2003.  Following 
the grant of service connection for right ear hearing loss, 
the RO recharacterized the veteran's increased rating claim 
as entitlement to a rating in excess of 10 percent for 
bilateral hearing loss.

As discussed above, the Board has determined that an 
effective date for the grant of service connection for right 
ear hearing loss is more appropriately January 23, 1996.  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  As the 
veteran's claim for an increased rating was received in 
January 2003 after entitlement to service connection for left 
ear hearing loss had been established, the veteran's claim 
for an increased rating pertains to the period beginning 
January 2003 and one year prior.  In addition, the RO will 
the opportunity to rate the veteran's bilateral hearing loss 
for the period to January 2003 before implementing the 
Board's decision.  Therefore, the Board will proceed with a 
decision in this case.  

In response to his claim for entitlement to an increased 
rating for hearing loss, the veteran was provided a VA 
audiological examination in June 2003.  Pure tone 
thresholds, in decibels, were as follows:




HERTZ


1000
2000
3000
4000
RIGHT
10
55
70
85
LEFT
20
70
95
100

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and 82 percent in the left ear.  The 
diagnosis was moderate sloping to severe sensorineural 
hearing loss in the right ear from 2000 Hz to 4000 Hz.  The 
left ear had moderately severe to profound sensorineural 
hearing loss from 2000 Hz to 4000 Hz.  Word recognition 
ability was excellent.  

Records of outpatient treatment at the VA Medical Center 
(VAMC), establish that the veteran was prescribed hearing 
aids for both ears in March 2003.  Following testing, he was 
diagnosed with sloping to severe sensorineural hearing loss 
above 1500 Hz in the right ear and sloping to profound 
sensorineural hearing loss above 1000 Hz in the left ear.  
Similarly, in December 2003, the veteran was noted to have 
severe high frequency hearing loss at 2000 Hz and above.  

In March 2005, the veteran was provided an audiogram at the 
Albany VAMC.  Pure tone thresholds were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
10
60
70
80
LEFT
30
70
90
100

Speech audiometry revealed speech recognition ability of 80 
percent in the right ear and 68 percent in the left ear.  

The veteran was afforded another VA audiological examination 
in December 2005.  Pure tone thresholds were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
10
55
70
70
LEFT
25
80
100
105+

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and 78 percent in the left ear.  The 
diagnoses were moderate sloping to severe sensorineural 
hearing loss in the right ear from 2000 Hz and moderately-
severe precipitously sloping to profound sensorineural 
hearing loss from 1500 Hz in the left ear.  

The veteran also went underwent a private audiogram in 
December 2005.  Pure tone thresholds were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
20
65
75
85
LEFT
30
80
105
110

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and 48 percent in the left ear.  The 
diagnosis was bilateral high frequency sensorineural hearing 
loss.  

Legal Criteria

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2007).
If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned. 
38 C.F.R. § 4.7 (2007).
In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2007).

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required.  38 
C.F.R. §§ 4.1, 4.2, 4.10.

Evaluations of hearing loss range from noncompensable to 100 
percent, based upon organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests, together with the average hearing threshold level as 
measured by puretone audiometry tests in the frequencies 
1000, 2000, 3000, and 4000 cycles per second.  38 C.F.R. § 
4.85(a) and (d) (2007).  

To evaluate the degree of disability for service-connected 
bilateral hearing loss, the rating schedule establishes 
eleven (11) auditory acuity levels, designated from level I, 
for essentially normal acuity, through level XI, for profound 
deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2007).  
The assignment of disability ratings for hearing impairment 
is derived by a mechanical application of the Rating Schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).  

When the pure tone thresholds at the four specified 
frequencies (1000, 2000, 3000, and 4000 hertz) are 55 
decibels or more, or when the pure tone thresholds are 30 
decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
That numeral will then be elevated to the next highest Roman 
numeral.  38 C.F.R. § 4.86.  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
concern.  Although a rating specialist is directed to review 
the recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


Analysis

With respect to the right ear, the greatest degree of hearing 
impairment was measured at the veteran's December 2005 
private audiological examination.  The pure tone threshold 
average at that time was 61.25 decibels with a speech 
recognition score of 88 percent.  This translates to Level 
III hearing impairment under Table VI.  

With respect to the left ear, the greatest degree of hearing 
impairment was also measured at the veteran's December 2005 
private audiological examination.  The pure tone threshold 
average at that time was 81.25 decibels with a speech 
recognition score of 48 percent.  This translates to Level IX 
hearing under Table VI.  In addition, as the veteran's left 
ear hearing loss on the VA examination meets the requirements 
for a pattern of exceptional hearing loss, Table VIA is for 
application, his disability translates to Level VII under 
Table VIA and is less favorable to the veteran.

Level III hearing impairment in one ear and Level IX hearing 
in the other ear warrants a 20 percent rating under the 
applicable criteria.  38 C.F.R. § 4.85, Diagnostic Code 6100 
(2007).  Accordingly, an increased rating is warranted. 

In exceptional cases an extraschedular rating may be 
provided.  38 C.F.R. § 3.321 (2007).  The threshold factor 
for extraschedular consideration is a finding that the 
evidence before VA presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Therefore, 
initially, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-
connected disability with the established criteria found in 
the rating schedule for that disability.  Thun v. Peake, 22 
Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1). (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When the rating schedule is 
inadequate to evaluate a claimant's disability picture and 
that picture has related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service for 
completion of the third step--a determination of whether, to 
accord justice, the claimant's disability picture requires 
the assignment of an extraschedular rating.  Id.  

The veteran's disability is manifested by difficulty hearing.  
The rating criteria contemplate such a disability.  Hence, 
the rating criteria are adequate to rate the disability.  

The veteran reported that he had been turned down for 
employment by various employers, but the record shows that he 
was successfully employed as a carpenter for many years prior 
to his retirement and there is no evidence that the hearing 
loss caused marked interference with this employment.  
Referral for consideration of an extraschedular rating is not 
warranted.



ORDER

Entitlement to an effective date of January 23, 1996, for the 
grant of service connection for right ear hearing loss is 
granted.

Entitlement to an effective date of January 23, 1996, for the 
grant of service connection for tinnitus is granted.

Entitlement to an increased rating of 20 percent for 
bilateral hearing loss is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


